DETAILED ACTION
The applicant’s amendment filed on September 26, 2022 was received.  Claims 1, 2, 5, 10, 11, 15-17 and 20 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of Applicant’s amendment of claims 1 and 11, the Examiner withdraws the previously set forth objection to claims 10 and 15 as detailed in the Office action dated September 13, 2022.

Claim Rejections - 35 USC § 103
Claim(s) 1-9, 11-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter “Chen”) (U.S. Pub. No. 2015/0311532A1, already of record) in view of Yumoto et al. (hereinafter “Yumoto”) (U.S. Pub. No. 2007/0065726A1, already of record), Zhang et al. (hereinafter “Zhang”) (U.S. Pub. No. 2007/0065728A1, already of record) and Paulot et al. (hereinafter “Paulot”) (U.S. Pub. No. 2003/0113628A1, already of record).
Regarding claims 1, 2, 5, 7, 9, 11, 14, 16, 17 and 20, Chen teaches an electrochemical cell including a cathode, an anode, an electrolyte and a separator (see paragraph 15).  As a cathode active material, a combination of carbon monofluoride (CFx) and silver vanadium oxide (SVO) may be used (see paragraphs 16 and 27).  As an anode, lithium metal may be used (see paragraph 20).  The electrolyte may comprise a solvent mixture of propylene carbonate (high permittivity solvent) and dimethoxyethane (low viscosity solvent) and a lithium salt such as LiAsF6 (see paragraph 22).  These constituent elements are known to be contained within a casing.
Chen further contemplates the addition of lithium bis-oxalatoborate salt, but is not clear as to whether this salt is intended as a replacement to LiAsF6, or if it is to be included in addition thereto (see paragraph 22).  
Chen is further silent as to dibenzyl carbonate and fluoroethylene carbonate.
Yumoto teaches an organoborate electrolyte additive for a primary battery including a lithium anode and a fluorinated carbon/silver vanadium oxide cathode (see paragraphs 17, 34 and 39).  Suitable organoborate additives include lithium organoborate salts such as lithium bis-oxalato borate (see paragraph 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the organoborate additive of Yumoto in the electrolyte of Chen because Yumoto teaches that the organoborate additive can form a passivation layer on the anode and/or on the cathode. When stored at elevated temperatures, batteries with this passivation layer have shown a reduced level of self-discharge when compared to batteries without this passivation layer (see paragraph 17).
Zhang teaches an electrolyte additive for a primary battery including a fluorinate carbon/silver vanadium oxide cathode and a lithium metal anode (see paragraphs 14, 115, 122).  The electrolyte additive may comprise fluoroethylene carbonate and is capable of forming a passivation layer on the lithium metal anode (see paragraphs 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fluoroethylene carbonate additive of Zhang in the electrolyte of Chen because Zhang teaches the passivation layer formed thereby can further reduce dendrite formation on the anode (see paragraph 115).
Additionally, with respect to Yumoto and Zhang each teaching different passivation layer-forming additives, it is noted that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Paulot teaches Li/SVO primary electrochemical cells wherein dibenzyl carbonate is added to the electrolyte to reduce voltage delay (see paragraphs 32 and 39). It would have been obvious to one ordinary skill in the art before the effective filing date to have added dibenzyl carbonate to the electrolyte of Chen as taught by Paulot in order to reduce voltage delay.
Regarding claims 3 and 18, Chen teaches that the lithium salt concentration may be 1.0 molar (see paragraph 22).
Regarding claims 4 and 19, Chen teaches that propylene carbonate and dimethoxyethane may be mixed at a 1:1 ratio (see paragraph 22).
Regarding claims 6, 12 and 21, Yumoto teaches that a suitable concentration for the organoborate additive is greater than 0.005 than 1.0 M (see paragraph 22), but is silent as to a weight percentage of the organoborate additive.  Yumoto further teaches, however, that  an excess concentration of the organoborate salt can produce an excessively thick passivation layer that increases the internal resistance of the battery and/or increase voltage delay. Additionally, an excess of organoborate salt in the electrolyte can reduce the electrolyte conductivity (see paragraph 22).  Yumoto thus clearly establishes that the organoborate additive content is a known result-effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Zhang teaches that the fluoroethylene carbonate electrolyte additive may be present in an amount greater than 0.1 wt % and less than 5 wt % (see paragraph 120).
Paulot teaches that dibenzyl carbonate may be added to the electrolyte in an amount of 0.05 M (see paragraph 39).
Regarding claims 8 and 13, Chen teaches that for the carbon monofluoride CFx, x is 0.01 to 1.9 (see paragraph 11).
Regarding claims 22 and 23, Yumoto teaches that a lithium salt concentration of LiAsF6 in the electrolyte may be from 0.9 M to 1.5 M (see paragraph 21).  Yumoto further teaches that when the electrolyte includes a solvent mixture of propylene carbonate and dimethoxyethane, a ratio of the solvents may be in the range of 30:70 to 80:20 (see paragraph 20).  
Although Yumoto is silent as to a weight percentage of the organoborate additive, Yumoto further teaches that an excess concentration of the organoborate salt can produce an excessively thick passivation layer that increases the internal resistance of the battery and/or increase voltage delay. Additionally, an excess of organoborate salt in the electrolyte can reduce the electrolyte conductivity (see paragraph 22).  Yumoto thus clearly establishes that the organoborate additive content is a known result-effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Zhang teaches that the fluoroethylene carbonate electrolyte additive may be present in an amount greater than 0.1 wt % and less than 5 wt % (see paragraph 120).
Paulot teaches that dibenzyl carbonate may be added to the electrolyte in an amount of 0.05 M (see paragraph 39).

Claim(s) 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yumoto, Zhang and Paulot as applied to claims 1-9, 11-14 and 16-23 above, and further in view of Gan et al. (hereinafter “Gan”) (U.S. Pat. No. 6,551,747, already of record).
Regarding claims 10 and 15, Chen, Yumoto and Zhang are silent as to the claimed configurations of the silver vanadium oxide, fluorinated carbon and current collector.
Gan teaches a sandwich cathode design for cathodes which include a higher energy density, lower rate capability active material such as a fluorinated carbon material, and a lower energy density, higher rate capability active material such as silver vanadium oxide (see col. 4, lines 35-57).  The cathode may have a configuration where the two active materials are individually pressed on opposite sides of a current collector (see col. 7, lines 17-24).  Exemplary configurations include SVO/current collector/CFx/current collector/SVO (configuration d) , and SVO/current collector/SVO/CFx/SVO/current collector/SVO (configuration e) (see col. 7, lines 26 and 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the cathode sandwich structure of Gan to the cathode of Chen because Gan teaches that such a configuration maintains a high current pulse discharge capability throughout the service life of the battery (see col. 2, lines 26-32).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 17/200,975 (reference application) in view of Paulot et al. (hereinafter “Paulot”) (U.S. Pub. No. 2003/0113628A1).
Claims 1-23 of the reference application teach all the limitations of the present claims on a 1-to-1 basis with the exception of the inclusion of dibenzyl carbonate in the electrolyte.  
Paulot teaches Paulot teaches Li/SVO primary electrochemical cells wherein dibenzyl carbonate is added to the electrolyte in an amount of 0.05 M in order to reduce voltage delay (see paragraphs 32 and 39). It would have been obvious to one ordinary skill in the art before the effective filing date to have added dibenzyl carbonate to the electrolyte of the reference application as taught by Paulot in order to reduce voltage delay.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.	Applicant’s principal arguments are as follows:
A)	Since the claimed mixtures of FEC and LIBOB additives are not taught together by any one of the prior art references, they are not “compositions each of which is taught by the prior art …” as that phrase is used in In re Kerkhoven.

In response to Applicant’s arguments, please consider the following comments:
	A)	The quoted phrase from In re Kerkhoven is cited in MPEP § 2144.06 under the heading “COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”.  The citation to In re Kerkhoven is provided together with a citation to In re Crockett which further discusses the finding that the combination of calcium carbide and magnesium oxide were held unpatentable over prior art disclosures of the aforementioned components individually.  As such, in this context, it is readily apparent that the quoted phrase of In re Kerkhoven is intended to be applicable to compositions which are disclosed separately in the prior art, such FEC and LIBOB as discussed above in the combination of Chen, Yumoto and Zhang.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727